Title: From George Washington to Francisco Rendón, 1 November 1780
From: Washington, George
To: Rendón, Francisco


                        

                            
                            Sir
                            Head Quarters Prackness Novr 1st 1780
                        
                        I yesterday had the honor of receiving your letter of the 20t of October. The sixteenth the embarkation
                            mentioned in my former letter sailed from New York, consisting from my best accounts of about three thousand men, composed
                            of the grenadiers and light infantry and chiefly besides of detachments. As I mentioned to you in my last I believe they
                            are destined to Virginia, or rather North Carolina to cooperate with Cornwallis. They may however have a destination
                            further Southward. I beg you to accept my acknowlegements for obligingly executing the requests contained in my last. I
                            have the honor to be With great esteem Sir Your Most Obed. servt

                    